UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

 

AT CHATTANOOGA

UNITED STATES OF AMERICA )

) 1:19-er- (4
v. ) .

) Judge Me “orn Ww [Stee
KARIM SADRUDDIN )
and )
RAHIM SADRUDDIN )

INFORMATION

COUNTS ONE THROUGH TWO
WIRE FRAUD

(18 U.S.C. § 1343)

THE UNITED STATES ATTORNEY CHARGES THAT:

AT ALL TIMES MATERIAL HEREIN:

The defendants, KARIM SADRUDDIN and RAHIM SADRUDDIN, controlled and
operated various business entities, including Master Group USA LLC (MGUSA), Textile
Corporation of America LLC (TCA), and Textile Mill Direct Inc. (TMD). Business bank
accounts for these entities, as well as some of the personal accounts for the defendants and
their wives, were maintained at Regions Bank. Defendant KARIM SADRUDDIN and his
wife also controlled a business entity called Service At Convenience LLC (SAC) and
maintained a business account for SAC at Wells Fargo Bank. Defendant KARIM
SADRUDDIN and his wife also maintained personal accounts at Fifth Third Bank.
Defendant RAHIM SADRUDDIN’s wife maintained personal accounts at SunTrust Bank.

Bledsoe County is an economically distressed county with the second highest

jobless rate of all 95 counties in the state of Tennessee.

Page 1 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page1of19 PagelD#: 1
The State of Tennessee’s Department of Economic and Community Development
(ECD) is an entity that seeks to attract corporate investment into the state and works with
companies to facilitate economic growth and create new jobs.

The Bledsoe County Industrial Development Board (IDB) is a Non-profit
Corporation established for the purpose of expanding job opportunities and attracting new
industries and investments throughout the county.

The Southeast Tennessee Development District (SETD) is an entity that provides
staffing resources to local governments and delivers programs and services for community
and economic development to southeast Tennessee by utilizing local, state, federal, and
private funds.

The Federal Emergency Management Agency (FEMA) is an entity of the United
States government as part of the Department of Homeland Security and was established to
coordinate disaster responses in the United States that have overwhelmed the resources of
state and local governments.

The Tennessee Valley Authority (TVA) is an entity owned by the United States
government which was created to provide navigation, flood control, electricity generation,
fertilizer manufacturing, and economic development to the Tennessee Valley, which
includes Bledsoe County, Tennessee. Among other functions, the TVA invests in

competitive economic development and job growth in the Tennessee Valley region through

performance grant program projects.

Starting in or about April 2017, the defendants, KARIM SADRUDDIN and RAHIM

SADRUDDIN, doing business as TCA, obtained a grant from ECD, via the IDB, for the

Page 2 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 2of19 PagelD #: 2
purpose of establishing a textile manufacturing plant in Pikeville, Tennessee, in the Eastern
District of Tennessee. The IDB engaged the services of the SETD to assist in administering
the grant.

In or about July 2017, ECD approved the $3 million grant that was to be used for
the purchase and renovation of the building. Grant funds were not advanced to TCA for the
purchase and renovation of the building. Instead, TCA had to buy the building with its own
funds, or pay for an approved expense associated with the renovation of the building, and
then submit a claim for reimbursement by providing an invoice and proof of payment. TCA
engaged the services of Cagle Development to assist with the initial purchase and

subsequent renovation work on the building.

From on or about August 30, 2017, until on or about September 13, 2017, Hurricane
Irma, a Category 5 hurricane, made landfall in various islands in the Caribbean Sea, Cuba,
Dominica, Puerto Rico, the contiguous United States, and elsewhere, and caused approximately
$64 billion of damage while killing over 100 people.

From on or about September 18, 2017, until on or about October 2, 2017, Hurricane
Maria, a Category 5 hurricane, made landfall in Puerto Rico, the U.S. Virgin Islands, Dominica,
and elsewhere, and caused approximately $91 billion of damage while killing over 3,000 people.

On or about September 27, 2017, the defendants, KARIM SADRUDDIN and RAHIM
SADRUDDIN, doing business as MGUSA, submitted an initial bid to FEMA to provide tarps for
hurricane relief, which they then amended on or about November 3, 2017, after FEMA altered

the compliance terms to include a requirement to obtain tarps only from Trade Agreements Act

(TAA)-compliant countries.

Page 3 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 3o0f19 PagelD#: 3
On or about November 9, 2017, the defendants, KARIM SADRUDDIN and RAHIM
SADRUDDIN, doing business as MGUSA, were awarded a $30.7 million contract with FEMA
to deliver 475,000 self-help tarps to victims, such as those in Puerto Rico, affected by the 2017
hurricanes. The contract required (1) that the tarps meet size and material specifications, and (2)
that the tarps be in compliance with the TAA which prohibited tarps manufactured in China,
among other countries. Between on or about November 24, 2017, until on or about January 26,
2018, the defendants delivered approximately 58,000 tarps before FEMA issued a stop work
order. MGUSA received payment from FEMA in the amount of approximately $3.7 million.

In or about July 2018, the defendants, KARIM SADRUDDIN and RAHIM
SADRUDDIN, doing business as TCA, obtained a $230,000 performance grant from the TVA,
an entity owned by the United States government, for having established a commercially
operable plant at the Pikeville, Tennessee facility for the purpose of manufacturing textiles.
THE SCHEME TO DEFRAUD:

Beginning in or about April 2017, and continuing until in or about January 2019, in the
Eastern District of Tennessee and elsewhere, the defendants, KARIM SADRUDDIN and
RAHIM SADRUDDIN, aided and abetted by one another and others, devised and intended to
devise a scheme and artifice to defraud the government of the United States and others and to
obtain money and property by means of false and fraudulent pretenses, representations and
promises. The scheme and artifice to defraud and to obtain money so devised and intended to
be devised by the defendants was in substance as follows:

It was part of the scheme to defraud that the defendants, KARIM SADRUDDIN and

RAHIM SADRUDDIN, aided and abetted by one another and others, in or about April 2017 met

Page 4 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 4of19 PagelD #: 4
with representatives of ECD, TVA, and others, regarding economic incentives such as grants
which may be available from these organizations for the proposed textile manufacturing plant,
and during this meeting, the defendants, for the purpose of obtaining the grants, falsely
represented: 1) that they would employ approximately 1,000 people, of which about 765 would
work in production, as part of the textile manufacturing operation, and 2) that there would be a
capital investment into the Pikeville business of $18 to $21 million. These misrepresentations,
and others, led to TVA committing to a $230,000 performance grant on or about June 23, 2017,
if the defendants qualified for the grant by meeting the following requirements: 1) there was a
capital investment of approximately $27 million, 2) approximately 1,000 people would be

employed, and 3) the company was commercially operational prior to receiving the performance

grant.

It was further part of the scheme to defraud that the defendants, KARIM SADRUDDIN
and RAHIM SADRUDDIN, aided and abetted by one another and others, in or about May 2017,
submitted an application on behalf of TCA to obtain the award of $3 million in reimbursable
grant funds from ECD for the purpose of establishing a textile manufacturing plant in Pikeville,
Tennessee, in the Eastern District of Tennessee. In that application, the defendants, KARIM
SADRUDDIN and RAHIM SADRUDDIN, aided and abetted by one another and others, for the
purpose of obtaining the grant, falsely represented: 1) that they would employ approximately
1,000 people as part of the textile manufacturing operation, 2) that TCA was a subsidiary
company of a large, Pakistan-based textile company, and 3) that they or their parent company

would invest approximately $27 million into the project.

Tt was further part of the scheme to defraud that the defendants, KARIM SADRUDDIN

Page 5 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page5of19 PagelID#:5
and RAHIM SADRUDDIN, aided and abetted by one another and others, on or about July 7,
2017, obtained an $850,000 loan for the purchase of the building, promising the lender a
$100,000 fee for making the loan. The loan was coordinated by Cagle Development, a company
with which the defendants had engaged to perform the renovation work on the building.

It was further part of the scheme to defraud that the defendants, KARIM SADRUDDIN
and RAHIM SADRUDDIN, aided and abetted by one another and others, on or about September
27, 2017, submitted a bid for a FEMA contract to supply tarps to hurricane victims.

It was further part of the scheme to defraud that the defendants, KARIM SADRUDDIN
and RAHIM SADRUDDIN, aided and abetted by one another and others, acting on behalf of
MGUSA, on or about November 3, 2017, submitted an amended bid for the FEMA contract
falsely representing that the tarps would be manufactured in a TAA-compliant country while
knowing that the tarps would be manufactured in China — a country that was not TAA-compliant.
This amended bid resulted in FEMA awarding the contract to MGUSA on or about November 9,
2017.

It was further part of the scheme to defraud that on or about October 3, 2017, the
defendant, KARIM SADRUDDIN, emailed to SETD, defendant RAHIM SADRUDDIN, and
another in the Eastern District of Tennessee and elsewhere, a fraudulent wire transfer record and
a fraudulent invoice valued at approximately $1.4 million purporting to reflect work that had
been done on the building and a record reflecting the cost of the purchase of the building valued
at $850,000. This email resulted in a disbursement of funds, on or about November 9, 2017, via
checks totaling $2,256,900 from the IDB to defendant KARIM SADRUDDIN, which he later

deposited into TCA’s Regions Bank account in Suwanee, Georgia and which the defendants,

Page 6 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page6éof19 PagelD #: 6
KARIM SADRUDDIN and RAHIM SADRUDDIN, later used portions of to purchase tarps in
the continuation of the scheme to defraud FEMA.

It was further part of the scheme to defraud that the defendants, KARIM SADRUDDIN
and RAHIM SADRUDDIN, aided and abetted by one another and others, acting on behalf of
MGUSA, on or about November 15, 2017, caused $950,000 to be disbursed from the TCA
Regions Bank account in Atlanta, Georgia, to the lender via the Cagle Development bank
account at SunTrust Bank in the Eastern District of Tennessee to repay the loan for the purchase
of the building in Pikeville, Tennessee.

It was further part of the scheme to defraud that the defendants, KARIM SADRUDDIN
and RAHIM SADRUDDIN, aided and abetted by one another and others, acting on behalf of
MGUSA, beginning on or about November 16, 2017, and continuing until on or about November
20, 2017, transferred approximately $480,000 of the fraudulently obtained ECD grant funds from
TCA’s Regions Bank account into MGUSA Regions Bank account.

It was further part of the scheme to defraud that the defendants, KARIM SADRUDDIN
and RAHIM SADRUDDIN, aided and abetted by one another and others, acting on behalf of
MGUSA, beginning on or about November 16, 2017, and continuing until on or about November
20, 2017, used approximately $316,000 from MGUSA’s Regions Bank account to purchase tarps
that had been manufactured in China from distributors inside and outside the United States.

It was further part of the scheme to defraud that the defendants, KARIM SADRUDDIN
and RAHIM SADRUDDIN, aided and abetted by one another and others, acting on behalf of
MGUSA, beginning on or about November 24, 2017, and continuing until on or about January

25, 2018, caused approximately 58,000 tarps manufactured in China that did not meet FEMA

Page 7 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 7of19 PagelD #: 7
contract specifications to be delivered to Puerto Rico and elsewhere and resulted in the payment
of approximately $3.7 million from FEMA into MGUSA’s Regions Bank account.

It was further part of the scheme to defraud that the defendants, KARIM SADRUDDIN
and RAHIM SADRUDDIN, aided and abetted by one another and others, acting on behalf of
MGUSA, beginning on or about November 23, 2017, and continuing until on or about March 8,
2018, provided a fraudulent bill of lading and wire transfer record to FEMA falsely representing
that the tarps had been manufactured and shipped from a TAA-compliant country when in fact,
the defendants knew that the tarps had been manufactured and shipped from China.

It was further part of the scheme to defraud that on or about January 8, 2018, the
defendant, KARIM SADRUDDIN, caused $54,500 to be wired from TMD’s Regions Bank
account to the account of an automobile dealer in Alabama for the purchase of a white 2017 Ford
F150 pickup truck, VIN 1FTEW1EG1HFB85829, and the wire transfer consisted of funds
fraudulently obtained from FEMA and the ECD grant.

It was further part of the scheme to defraud that on or about January 9, 2018, the
defendant, RAHIM SADRUDDIN, sent to a representative of TVA, in the Eastern District of
Tennessee, an email in which the defendant falsely represented that Pikeville plant was in
operation from this week onwards, and inquired about the TVA grant funds.

It was further part of the scheme to defraud that from on or about January 3, 2018, to on
or about March 23, 2018, the defendant, KARIM SADRUDDIN, caused $530,000 of funds
fraudulently obtained from FEMA and the ECD grant to be wired from the accounts of TCA and
MGUSA to the account of AK Textile Mills at a bank in Pakistan. From May 14, 2018, to July

31, 2018, four wire transfers totaling $439,838 were wired from this same Pakistan bank account

Page 8 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 8of19 PagelD#: 8
to the Fifth Third Bank account of KARIM SADRUDDIN and his wife, account ending in 7623.
From May 21, 2018, to June 13, 2018, a total of $243,918.50 was transferred from Fifth Third
Bank account ending in 7623 to the Fifth Third Bank account of KARIM SADRUDDIN and his
wife, account ending in 5625; and on June 28, 2018, a $243,953.22 cashier’s check purchased
with funds in Fifth Third Bank account ending in 5625 was deposited to the Fifth Third Bank
account of KARIM SADRUDDIN’s wife, account ending in 6407. On June 28, 2018, a
$147,436.91 cashier’s check purchased with funds in Fifth Third Bank account ending in 7623
was deposited to the Fifth Third Bank account of KARIM SADRUDDIN’s wife, account ending
in 6407; and on July 31, 2018, $40,000 was transferred from Fifth Third Bank account ending in
7623 to Fifth Third Bank account ending in 6407, for a total of $431,390.13 deposited to Fifth
Third Bank account ending in 6407.

It was further part of the scheme to defraud that on or about January 8, 2018, the
defendant, RAHIM SADRUDDIN, caused $552,474 of funds fraudulently obtained from FEMA
to be wired from the Regions Bank account of MGUSA to the account of Mushtaq Ramzan
Trading LLC at a bank in Dubai. On May 15, 2018, and June 11, 2018, funds totaling
$399,925.68 were wired from this same Dubai bank account to the SunTrust Bank account of
RAHIM SADURDDIN’s wife, account ending in 9351. On June 18, 2018, a total of $397,000
was transferred from SunTrust Bank account ending in 9351 to the SunTrust Bank account of
RAHIM SADRUDDIN’s wife, account ending in 8758, and from September 25, 2018, to
November 7, 2018, a total of $18,600 was transferred from SunTrust Bank account ending in
8758 to the SunTrust Bank account of RAHIM SADRUDDIN’s wife, account ending in 4083.

It was further part of the scheme to defraud that on or about March 21, 2018, the

Page 9 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page9of19 PagelD #: 9
defendant, KARIM SADRUDDIN, caused $202,000 of funds fraudulently obtained from FEMA
and deposited to the Regions Bank account of MGUSA, to be withdrawn from the MGUSA
account and deposited to the account of SAC at Wells Fargo Bank, account ending in 0655; and
on July 30, 2018, the defendant, KARIM SADRUDDIN, also caused $100,000 of funds
fraudulently obtained from TVA and deposited to the Regions Bank account of TCA, to be
transferred to SAC’s Wells Fargo Bank account ending 0655.

It was further part of the scheme to defraud that on or about May 4, 2018, the defendant,
RAHIM SADRUDDIN, sent to a representative of TVA, in the Eastern District of Tennessee, an
email in which the defendant falsely represented that the Pikeville plant had achieved
commercial operations as a textile manufacturing plant, that the plant construction was complete,
that testing was complete, and that the plant was regularly producing goods for sale.

It was further part of the scheme to defraud that on May 29, 2018, the defendant, RAHIM
SADRUDDIN, sent to a representative of TVA, in the Eastern District of Tennessee, an email in
which the defendant falsely represented that the $230,000 grant would be used for purchasing,
installing, or upgrading software, computer, interior fixtures, equipment, machinery, or materials
for existing facilities; when in fact, the defendants transferred virtually all of the grant funds
from the TCA bank account to their personal and other business bank accounts, and then utilized
the funds to pay apartment rent, to purchase their personal residences, and to pay other personal
and business expenses not related to the operations of TCA.

It was further part of the scheme to defraud that on June 13, 2018, the defendant, RAHIM
SADRUDDIN, sent to a representative of TVA, in the Eastern District of Tennessee, an email

with an attached TVA Performance Grant Agreement, signed by defendant KARIM

Page 10 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 10o0f19 PagelD #: 10
SADRUDDIN, which falsely represented that prior to April 1, 2018, the defendants had already
invested $17 million of their total $27 million investment in the Pikeville manufacturing facility.
On the same day, the defendant, RAHIM SADRUDDIN, sent to a representative of TVA, in the
Eastern District of Tennessee, a second email with an attached Commercial Operation Date
Certification, signed by defendant KARIM SADRUDDIN, which falsely certified that TCA’s
Pikeville facility had achieved commercial operation on March 1, 2018. These two emails caused
TVA to electronically transfer $230,000 in grant proceeds on July 2, 2018, from a TVA bank
account located in the Eastern District of Tennessee, to a TCA account at Regions Bank
controlled by the defendants and located in the State of Georgia.

THE EXECUTION:

The United States Attorney re-alleges and incorporates by reference the above paragraphs
of this Information as if fully set forth herein. On or about the dates set forth below in the
Eastern District of Tennessee and elsewhere, the defendants, KARIM SADRUDDIN and
RAHIM SADRUDDIN, aided and abetted by one another and others, for the purpose of
executing the aforesaid scheme and artifice to defraud the United States, in relation to a
presidentially declared major disaster and emergency, caused to be transmitted by means of wire

communication in interstate commerce the signals and sounds described below:

 

Count Onor about Description of wire communication Victim

] October 3, 2017 email to SETD resulting in issuance of checks FEMA
valued at $2,256,900.

2 June 13, 2018 email to TVA resulting in July 2, 2018, TVA

electronic fund transfer valued at $230,000.

All in violation of Title 18, United States Code, Sections 1343 and 2.

Page 11 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 11o0f19 PageID#: 11
COUNT THREE
MONEY LAUNDERING CONSPIRACY
(18 U.S.C. § 1956(h) and 1957)
THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:
A. AT ALL TIMES MATERIAL HEREIN:

The United States Attorney re-alleges and incorporates by reference the allegations set
forth in Counts One and Two.

B. THE MONEY LAUNDERING CONSPIRACY:

Beginning in or about April 2017, and continuing until in or about January 2019, in the
Eastern District of Tennessee and elsewhere, defendants, KARIM SADRUDDIN and RAHIM
SADRUDDIN, did knowingly combine, conspire and agree with each other and with others known
and unknown to commit offenses against the United States in violation of Title 18, United States
Code, Sections 1956 and 1957, that is: to knowingly engage and attempt to engage in monetary
transactions by, through, or to a financial institution, affecting interstate and foreign commerce, in
criminally derived property of a value greater than $10,000, such property having been derived
from a specified unlawful activity, that is, wire fraud in violation of Title 18, United States Code,
Section 1343.

All in violation of Title 18, United States Code, Sections 1956(h) and 1957.

[FORFEITURE ALLEGATIONS CONTAINED ON NEXT PAGE]

Page 12 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 12 o0f19 PagelD #: 12
WIRE FRAUD FORFEITURE ALLEGATIONS

1. The allegations contained in Counts One and Two of this Information are hereby
realleged and incorporated by reference for the purpose of alleging forfeitures pursuant to Title
18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).

2. Pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28,
United States Code, Section 2461(c), upon conviction of an offense in violation of Title 18,
United States Code, Section 1343, the defendants, KARIM SADRUDDIN and RAHIM
SADRUDDIN, shall forfeit to the United States of America, any property, real or personal,
which constitutes or is derived from proceeds traceable to the offense. The properties to be
forfeited include, but are not limited to, the following:

BANK ACCOUNTS

a) Funds up to the amount of $808.70 in account number ending in 9351 at SunTrust
Bank, account name Fatima Sadruddin;

b) Funds up to the amount of $129,080.98 in account number ending in 8758 at
SunTrust Bank, account name Fatima Sadruddin;

c) Funds up to the amount of $1,003.01 in account number ending in 4083 at SunTrust
Bank, account name Fatima Sadruddin “Grocery”;

d) Funds up to the amount of $1,700.11 in account number ending in 0655 at Wells
Fargo Bank, account name Service At Convenience LLC;

e) Funds up to the amount of $303.73 in the account of Karim or Rehana K. Sadruddin
at Fifth Third Bank, account number ending in 7623; and

f) Funds up to the amount of $.91 in the account of Rehana K. Sadruddin at Fifth Third
Bank, account number ending in 6407.

Page 13 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 13 0f19 PagelD #: 13
REAL PROPERTIES

a) Real property having a mailing address of 6385 Bellmoore Park Lane, Johns
Creek, Georgia 30097, with all appurtenances, improvements, and attachments
thereon, which is more fully identified and more particularly described below:

All that tract or parcel of land lying and being in Land Lot 417 of the Ist
District, Ist Section, Fulton County, Georgia being Lot 241, The Palisades
at Bellmoore Park - Phase II, as shown on plat recorded in Plat Book 380,
pages 106-114, Fulton County, Georgia records, which said plat being
incorporated herein by reference thereto.

For further reference see Limited Warranty Deed filed and recorded on
June 2, 2017, in Deed Book 57578, Page 501, in the Clerk of Superior
Court for Fulton County, Georgia, Instrument Number 2017-0195292.

b) Real property having a mailing address of 11205 Olbrich Trail, Johns
Creek, Georgia 30097, with all appurtenances, improvements, and
attachments thereon, which is more fully identified and more particularly
described below:

All that tract of parcel of land lying and being in Land Lot 417 and 418 of
the Ist District, Ist Section, Fulton County, Georgia being Lot 200, The
Palisades at Bellmoore Park — Phase II, as shown on plat recorded in Plat
Book 387, Pages 69-79, Fulton County, Georgia records.

For further reference see Deed Book 59083, page 208, filed and recorded
August 3, 2018 in the Clerk of Superior Court for Fulton County, Georgia,
Instrument Number 2018-0217292.

c) Real property having a mailing address of 132 Ferro Street, Pikeville, TN
37367, with all appurtenances, improvements, and attachments thereon, which
is more fully identified and more particularly described below:

To find the true point of beginning, begin at the intersection of the Westerly
line of Bledsoe Recreation Center property with the Southern right of way line
of Cleveland Street and go, thence South 44°23'17" West and along the
Westerly line of Bledsoe Recreation Center property a distance of 755.08 feet
to a point; thence South 49°10'55" East along the Southerly line of the Bledsoe
Recreation Center property a distance of 778.65 feet to fence comer, said comer
also being the Southeast comer of the Bledsoe Recreation Center; thence South
49°4'21" East a distance of 587.73 feet to a point in the Western right of way
line of "C" Street; thence South 49°10'39" West along the Western right-of-way
line of "C" Street a distance of 156.75 feet to a point; thence North 48°34'21"

Page 14 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 14 o0f19 PagelD #: 14
West and leaving said right of way line a distance of 33.0 feet to a point; thence
South 44°9'20" West a distance of 213.66 feet to a wood fence post; thence
North 37°17'7" West a distance of 156.96 feet to a fence post; thence South
49°45'17" West a distance of 235.90 feet to a wood fence post; thence 46°53'59"
West a distance of 235.90 feet to a wood fence post; thence 46°53'59" West a
distance of 1,177.97 feet to a point; thence North 48°20'49" East a distance of
527.47 feet to the Point of Beginning.

Being the same property conveyed to the Grantor by deed of record in Book
RB304, Page 108, Register's Office, Bledsoe County. Tennessee.

For further reference see Warranty Deed filed and recorded on July 7, 2017,
in Deed Book RB313, Pages 443-448, in the Register of Deed’s Office of
Bledsoe County, Tennessee, Instrument Number 17115404.

MONEY JUDGMENT

A personal money judgment in favor of the United States and against the defendants,
KARIM SADRUDDIN and RAHIM SADRUDDIN, which represents the proceeds the
defendants personally obtained as a result of an offense in violation of Title 18, United
States Code, Section 1343.

3s Pursuant to Title 21, United States Code, Section 853(p), the defendants shall

forfeit substitute property, up to the value of the property subject to forfeiture, if by any act or

omission of any of the defendants, said property, or any portion thereof:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred, sold to, or deposited with a third party;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property that cannot be divided
without difficulty;

the United States of America shall be entitled to forfeiture of substitute property pursuant

to Title 21, United States Code, Section 853(p), as incorporated by Title 18, United States

Code, Section 982(b)(1).

Page 15 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 15o0f19 PagelID #: 15
MONEY LAUNDERING FORFEITURE ALLEGATIONS

Ls The allegations contained in Count Three of this Information are hereby re-
alleged and incorporated by reference for the purpose of forfeiture pursuant to Title 18, United
States Code, Section 982(a)(1).

2. Pursuant to Title 18, United States Code, Section 982(a)(1), upon conviction of an
offense in violation of Title 18, United States Code, Sections 1956(h) and 1957, the defendants,
KARIM SADRUDDIN and RAHIM SADRUDDIN, shall forfeit to the United States of America
any property, real or personal, involved in such offense, and any property traceable to such
property. The properties to be forfeited include, but are not limited to, the following:

BANK ACCOUNTS

a) Funds up to the amount of $808.70 in account number ending in 935] at SunTrust
Bank, account name Fatima Sadruddin;

b) Funds up to the amount of $129,080.98 in account number ending in 8758 at
SunTrust Bank, account name Fatima Sadruddin:

c) Funds up to the amount of $1,003.01 in account number ending in 4083 at SunTrust
Bank, account name Fatima Sadruddin “Grocery”;

d) Funds up to the amount of $1,700.11 in account number ending in 0655 at Wells
Fargo Bank, account name Service At Convenience LLC;

e) Funds up to the amount of $303.73 in the account of Karim or Rehana K. Sadruddin
at Fifth Third Bank, account number ending in 7623; and

f) Funds up to the amount of $.91 in the account of Rehana K. Sadruddin at Fifth Third
Bank, account number ending in 6407.

CONVEYANCES

A white 2017 Ford F-150 pickup truck, VIN 1FTEW1EG1HFB85829 which was
seized from KARIM SADRUDDIN.

Page 16 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 16 of19 PagelD #: 16
REAL PROPERTIES

a) Real property having a mailing address of 6385 Bellmoore Park Lane, Johns
Creek, Georgia 30097, with all appurtenances, improvements, and attachments
thereon, which is more fully identified and more particularly described below:

All that tract or parcel of land lying and being in Land Lot 417 of the Ist
District, Ist Section, Fulton County, Georgia being Lot 241, The Palisades
at Bellmoore Park - Phase II, as shown on plat recorded in Plat Book 380,
pages 106-114, Fulton County, Georgia records, which said plat being
incorporated herein by reference thereto.

For further reference see Limited Warranty Deed filed and recorded on
June 2, 2017, in Deed Book 57578, Page 501, in the Clerk of Superior
Court for Fulton County, Georgia, Instrument Number 2017-0195292.

b) Real property having a mailing address of 11205 Olbrich Trail, Johns
Creek, Georgia 30097, with all appurtenances, improvements, and
attachments thereon, which is more fully identified and more particularly
described below:

All that tract of parcel of land lying and being in Land Lot 417 and 418 of

, the Ist District, Ist Section, Fulton County, Georgia being Lot 200, The
Palisades at Bellmoore Park — Phase II, as shown on plat recorded in Plat
Book 387, Pages 69-79, Fulton County, Georgia records.

For further reference see Deed Book 59083, page 208, filed and recorded
August 3, 2018 in the Clerk of Superior Court for Fulton County, Georgia,
Instrument Number 2018-0217292.

c) Real property having a mailing address of 132 Ferro Street, Pikeville, TN
37367, with all appurtenances, improvements, and attachments thereon, which
is more fully identified and more particularly described below:

To find the true point of beginning, begin at the intersection of the Westerly
line of Bledsoe Recreation Center property with the Southern right of way line
of Cleveland Street and go, thence South 44°23'17" West and along the
Westerly line of Bledsoe Recreation Center property a distance of 755.08 feet
to a point; thence South 49°10'55" East along the Southerly line of the Bledsoe
Recreation Center property a distance of 778.65 feet to fence comer, said comer
also being the Southeast comer of the Bledsoe Recreation Center; thence South
49°4'21" East a distance of 587.73 feet to a point in the Western right of way
line of "C" Street; thence South 49°10'39" West along the Western right-of-way
line of "C" Street a distance of 156.75 feet to a point; thence North 48°34'21"

Page 17 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 17 of19 PagelD #: 17
West and leaving said right of way line a distance of 33.0 feet to a point; thence
South 44°9'20" West a distance of 213.66 feet to a wood fence post; thence
North 37°17'7" West a distance of 156.96 feet to a fence post; thence South
49°45'17" West a distance of 235.90 feet to a wood fence post; thence 46°53'59"
West a distance of 235.90 feet to a wood fence post; thence 46°53'59" West a
distance of 1,177.97 feet to a point; thence North 48°20'49" East a distance of
527.47 feet to the Point of Beginning.

Being the same property conveyed to the Grantor by deed of record in Book

RB304, Page 108, Register's Office, Bledsoe County, Tennessee.

For further reference see Warranty Deed filed and recorded on July 7, 2017,
in Deed Book RB313, Pages 443-448, in the Register of Deed’s Office of
Bledsoe County, Tennessee, Instrument Number 17115404.

MONEY JUDGMENT

A personal money judgment in favor of the United States and against the defendants,
KARIM SADRUDDIN and RAHIM SADRUDDIN, which represents the proceeds
involved in an offense in violation of Title 18, United States Code. Sections 1956(h) and
1957, and any proceeds traceable to such an offense.

3, Pursuant to Title 21, United States Code, Section 853(p), the defendants shall

forfeit substitute property, up to the value of the property subject to forfeiture, if by any act or

omission of any of the defendants, said property, or any portion thereof:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred, sold to, or deposited with a third party;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property that cannot be divided
without difficulty;

the United States of America shall be entitled to forfeiture of substitute property pursuant

to Title 21, United States Code, Section 853(p), as incorporated by Title 18, United States

Code, Section 982(b)(1).

Page 18 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 18o0f19 PagelD #: 18
J. Douglas Overbey
United States Attorney

» Ws. Lif

Stevén S. Neff
Assistant U.S. Attorney

Page 19 of 19

Case 1:19-cr-00146-HSM-CHS Document1 Filed 10/22/19 Page 19o0f19 PagelD #: 19
